Citation Nr: 0127482	
Decision Date: 12/18/01    Archive Date: 12/28/01	

DOCKET NO.  01-08 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to automobile adaptive equipment.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from November 1967 to 
November 1970.

This matter arises from a decision rendered by the Department 
of Veterans Affairs Medical Center (VAMC) in Columbia, 
Missouri, that denied the benefit now sought on appeal.  
Following compliance with the procedural requirements set 
forth in 38 U.S.C.A. § 7105 (West 1991), the case was 
forwarded to the Board of Veterans' Appeals (Board) for 
appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

The veteran apparently applied for automobile adaptive 
equipment in the form of a motorized cover for his pick-up 
truck.  However, his application is not of record.  
Similarly, any supporting documentation that accompanied his 
application also is not in his claims file.  Nor, for that 
matter, is the denial of the benefit sought on appeal and the 
veteran's subsequent notice of disagreement.  Absent the 
foregoing, the appellate record is incomplete.  Until the 
foregoing documentation has been made a part of the appellate 
record, action by the Board would be premature.  

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

The RO should request the Columbia, 
Missouri Medical Center to furnish a copy 
of all documentation on file associated 
with the issue now on appeal.  This 
should include, but need not be limited 
to, the veteran's original application 
and all supporting evidence, the notice 
of denial of his claim, and his notice of 

disagreement.  All documentation so 
received should be made a permanent part 
of the appellate record.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
disposition.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


